      Case 2:19-cv-01680-JAM-AC Document 34 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHAN HILL,                                      No. 2:19-cv-1680 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          On April 1, 2021, plaintiff filed a request for reconsideration of the magistrate judge’s

18   screening order issued March 23, 2021, which: (1) identified plaintiff’s cognizable claims; (2)

19   directed plaintiff to inform the court within fourteen days as to how he would like to proceed with

20   this action, and (3) gave plaintiff thirty days within which to file a second amended complaint

21   should he opt to amend. See ECF No. 30.

22           Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless

23   “clearly erroneous or contrary to law.” Id. Upon review of the entire file, the court finds that it

24   does not appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

25          Therefore, IT IS HEREBY ORDERED that:

26          1. Upon reconsideration, the order of the magistrate judge issued March 23, 2021 (ECF

27   No. 30) is AFFIRMED;

28   ////
                                                        1
     Case 2:19-cv-01680-JAM-AC Document 34 Filed 04/12/21 Page 2 of 2


 1          2. Within seven days of the date of this order, plaintiff shall return the completed
 2   Plaintiff’s Notice on How to Proceed form sent to him with the court’s screening order. See ECF
 3   No. 30 at 17, and
 4          3. Should plaintiff opt to file a second amended complaint, he shall have twenty-one
 5   days from the date of this order to do so.
 6          Plaintiff is warned that absent exigent circumstances, no extensions of time to file an
 7   amended complaint will be granted.
 8

 9
     DATED: April 12, 2021                           /s/ John A. Mendez
10
                                                     THE HONORABLE JOHN A. MENDEZ
11                                                   UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
